                                                                         Case 8:17-bk-10706-SC      Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                                                                                                     Main Document    Page 1 of 90


                                                                          1 William N. Lobel, State Bar No. 93202
                                                                            wlobel@lwgfllp.com
                                                                          2 Alan J. Friedman, State Bar No. 132580
                                                                            afriedman@lwgfllp.com
                                                                          3 Beth E. Gaschen, State Bar No. 245894
                                                                            bgaschen@lwgfllp.com
                                                                          4 LOBEL WEILAND GOLDEN FRIEDMAN LLP
                                                                            650 Town Center Drive, Suite 950
                                                                          5 Costa Mesa, California 92626
                                                                            Telephone 714-966-1000
                                                                          6 Facsimile    714-966-1002

                                                                          7 Attorneys for Debtor and Debtor-in-Possession
                                                                            John Jean Bral
                                                                          8

                                                                          9                          UNITED STATES BANKRUPTCY COURT
                                                                         10                           CENTRAL DISTRICT OF CALIFORNIA
                                                                         11                                  SANTA ANA DIVISION
Lobel Weiland Golden Friedman LLP




                                                                         12 In re                                      Case No. 8:17-bk-10706-SC
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 JOHN JEAN BRAL,                            Chapter 11

                                                                         14               Debtor.                      DEBTOR’S AMENDED OBJECTION TO
                                                                                                                       PROOF OF CLAIM FILED BY BARRY
                                    Tel 714-966-1000




                                                                         15                                            BEITLER [CLAIM NO. 14]; AND
                                                                                                                       MEMORANDUM OF POINTS AND
                                                                         16                                            AUTHORITIES IN SUPPORT THEREOF
                                                                         17                                            [DECLARATION OF JOHN JEAN BRAL IN
                                                                                                                       SUPPORT THEREOF FILED
                                                                         18                                            CONCURRENTLY HEREWITH]
                                                                         19                                            DATE: December 14, 2017
                                                                                                                       TIME: 11:00 a.m.
                                                                         20                                            Place: Courtroom 5C
                                                                                                                              411 West Fourth Street
                                                                         21                                                   Santa Ana, California 92701
                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              1136155.1                                                                OBJECTION
                                                                         Case 8:17-bk-10706-SC              Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44                                    Desc
                                                                                                             Main Document    Page 2 of 90


                                                                          1                                                 TABLE OF CONTENTS
                                                                          2                                                                                                                            Page
                                                                          3 I.        INTRODUCTION.................................................................................................... 3 
                                                                          4 II.       STATEMENT OF FACTS ....................................................................................... 4 
                                                                          5           A.       Jurisdiction and Venue ................................................................................ 4 
                                                                          6           B.       Relief Requested ......................................................................................... 5 
                                                                          7           C.       The Debtor and the Chapter 11 Filing ......................................................... 5 
                                                                          8           D.       The Bar Date and the Claim ........................................................................ 5 
                                                                          9           E.       Summary of Material Facts.......................................................................... 5 
                                                                         10                    1.        General Background ......................................................................... 5 
                                                                         11                    2.        Beitler’s Claims Related to Mission................................................... 6 
Lobel Weiland Golden Friedman LLP




                                                                         12
                                                      Fax 714-966-1002




                                                                                               3.        Beitler’s Claims Related to Westcliff ................................................. 7 
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 III.      ANALYSIS ............................................................................................................. 8 
                                                                         14           A.       The Standard for Allowance of Claims ........................................................ 8 
                                    Tel 714-966-1000




                                                                         15           B.       The Claim is Barred by the Statute of Limitations, the Parol
                                                                                               Evidence Rule and the Doctrines of Waiver and Estoppel .......................... 9 
                                                                         16
                                                                                      C.       If Not Disallowed, the Claim Should Be Determined on its
                                                                         17                    Merits and Beitler’s Allegations are False.................................................. 12 
                                                                         18 IV.       RESERVATION OF RIGHTS ............................................................................... 14 
                                                                         19 V.        CONCLUSION ..................................................................................................... 14 
                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              1136155.1                                                      i                                                  OBJECTION
Case 8:17-bk-10706-SC              Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44                           Desc
                                    Main Document    Page 3 of 90


 1                                             TABLE OF AUTHORITIES
 2                                                                                                               Page(s)
 3 Cases 

 4 Burch v. Premier Homes, LLC,
          199 Cal. App.4th 730, 131 Cal. Rptr. 3d 855 (2011) ............................................ 10
 5
   In re Allegheny Int’l, Inc.,
 6        954 F.2d 167 (3d Cir.1992) .................................................................................... 8
 7 In re Blixeth,
          489 B.R. 154 (Bankr. D. Mo. 2013) ........................................................................ 9
 8
   In re Consol. Pioneer,
 9        178 B.R. 222 (9th Cir. BAP 1995) .......................................................................... 8
10 In re Gray,
          522 B.R. 619 (Bankr. D. Idaho 2014) ..................................................................... 8
11
   In re Holm,
12        931 F.2d 620 (9th Cir. 1991) .................................................................................. 8
13 In re Parrott Broadcasting Ltd. P’ship,
          492 B.R. 35 (Bankr. D. Idaho 2013) ....................................................................... 9
14
   Kay v. Kay,
15        188 Cal. App. 2d 214, 10 Cal. Rptr. 196 (1961) ................................................... 11
16 Khan v. CitiMortgage, Inc.,
         975 F. Supp. 2d 1127 (E.D. Cal. 2013) ................................................................ 11
17
   Lennar Mare Island, LLC v. Steadfast Ins. Co.,
18       139 F. Supp. 3d 1141 (E.D. Cal. 2015) .................................................................. 9
19 Lundell v. Anchor Const. Specialists, Inc.,
          223 F.3d 1035 (9th Cir. 2000) ................................................................................ 8
20
   N. Star Reins. Corp. v. Super. Ct.,
21        10 Cal. App. 4th 1815, 13 Cal. Rptr. 2d 775 (1992) ............................................... 9
22 Outboard Marine Corp. v. Super. Ct.,
        52 Cal. App. 3d 30, 124 Cal. Rptr. 852 (1975) ..................................................... 11
23
   Pepper v. Litton,
24      308 U.S. 295, 304, 60 S.Ct. 244 (1939) ................................................................. 9
25 Saterbak v. Nat’l Default Servicing Corp.,
         2016 WL 4430922 (S.D. Cal. Aug. 22, 2016) ......................................................... 9
26
   Spencer v. Pugh (In re Pugh),
27       157 B.R. 898 (9th Cir. BAP 1993) .......................................................................... 9
28
     1136155.1                                                  ii                                            OBJECTION
Case 8:17-bk-10706-SC                Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44                                 Desc
                                      Main Document    Page 4 of 90


 1                                          TABLE OF AUTHORITIES (cont.)
 2                                                                                                                       Page(s)
 3 Vinci v. Waste Management, Inc.,
          36 Cal.App.4th 1811 (1995) ................................................................................. 11
 4
   Youngman v. Nevada Irrigation,
 5        70 Cal. 2d 240, 74 Cal. Rptr. 398, 449 P.2d 462 (1969) ...................................... 11
 6 Zakaessian v. Zakaessian,
          70 Cal. App. 2d 721 (1945) .................................................................................... 9
 7
   Statutes 
 8
   11 U.S.C. § 502(a) ............................................................................................................ 8
 9
   11 U.S.C. § 502(b)(1)........................................................................................................ 8
10
   Cal. Code. Civ. Proc. § 339 ............................................................................................ 12
11
   Cal. Code. Civ. Proc. § 1856(a) ...................................................................................... 10
12
   Other Authorities 
13
   2 Witkin, Cal. Evidence (5th Ed. 2012), Documentary Evidence, § 66, p. 207................ 10
14
   3 L. King, COLLIER ON BANKRUPTCY § 502.02, at 502-22 (15th ed. 1991) .......................... 8
15
   Rules 
16
   Fed. R. Bankr. P. 3001(f) .................................................................................................. 8
17

18

19

20

21

22

23

24

25

26

27

28
      1136155.1                                                     iii                                               OBJECTION
                                                                         Case 8:17-bk-10706-SC      Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44            Desc
                                                                                                     Main Document    Page 5 of 90


                                                                          1 TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY

                                                                          2 JUDGE, BARRY BEITLER, AND ALL OTHER INTERESTED PARTIES:

                                                                          3           PLEASE TAKE NOTICE that, pursuant to 11 U.S.C. § 502, Federal Rule of
                                                                          4 Bankruptcy Procedure 3007, and Local Bankruptcy Rule 3007-1, on December 14, 2017,

                                                                          5 at 11:00 a.m., or as soon thereafter as counsel may be heard, in Courtroom 5C of the

                                                                          6 United States Bankruptcy Court, located at 411 West Fourth Street, Santa Ana, California

                                                                          7 92701, a hearing will be held concerning this amended objection (the “Objection”) of John

                                                                          8 Jean Bral, the debtor and debtor-in-possession in the above-captioned chapter 11 case

                                                                          9 (the “Debtor”), to Proof of Claim No. 14 (“Claim No. 14”) filed by Barry Beitler (“Beitler”).

                                                                         10           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 3007-

                                                                         11 1(b)(3)(A), any response to the Objection must be filed and served not later than fourteen
Lobel Weiland Golden Friedman LLP




                                                                         12 (14) days prior to the hearing on the Objection (as further set forth in the Notice served
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 concurrently herewith).

                                                                         14           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 3007-
                                    Tel 714-966-1000




                                                                         15 1(b)(3)(B), if a response is not timely filed and served, the Court may grant the relief

                                                                         16 requested in the Objection without further notice or hearing.

                                                                         17           PLEASE TAKE FURTHER NOTICE that the Objection is based on the amended

                                                                         18 Notice of Hearing, the attached Memorandum of Points and Authorities, the concurrently

                                                                         19 filed Declaration of John Jean Bral, the files and records of this Court related to the

                                                                         20 Debtor's case, and upon such other oral and documentary evidence as may be presented

                                                                         21 to the Court at or before the time of the hearing on the Objection.

                                                                         22 ///

                                                                         23 ///

                                                                         24 ///

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              1136155.1                                                                         OBJECTION
                                                                         Case 8:17-bk-10706-SC      Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44          Desc
                                                                                                     Main Document    Page 6 of 90


                                                                          1           WHEREFORE, the Debtor requests that the Court enter an Order (i) disallowing
                                                                          2 Claim No. 14 in its entirety; or, alternatively, (ii) determining the amount of such unsecured

                                                                          3 claim on the merits subject to proof in these proceedings and defenses thereto; and (iii)

                                                                          4 for such other and further relief as may be just and proper under the circumstances of this

                                                                          5 case.

                                                                          6                                               Respectfully submitted,

                                                                          7 Dated: October 13, 2017                       LOBEL WEILAND GOLDEN FRIEDMAN LLP

                                                                          8

                                                                          9                                               By: /s/ Beth E. Gaschen
                                                                                                                              WILLIAM N. LOBEL
                                                                         10                                                   ALAN J. FRIEDMAN
                                                                                                                              BETH E. GASCHEN
                                                                         11                                                   Attorneys for Debtor
Lobel Weiland Golden Friedman LLP




                                                                                                                              and Debtor-in-Possession
                                                                         12                                                   John Jean Bral
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13

                                                                         14
                                    Tel 714-966-1000




                                                                         15

                                                                         16

                                                                         17

                                                                         18

                                                                         19

                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              1136155.1                                   2                                    OBJECTION
                                                                         Case 8:17-bk-10706-SC              Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44                        Desc
                                                                                                             Main Document    Page 7 of 90


                                                                          1 I.          INTRODUCTION
                                                                          2             John Jean Bral, the debtor and debtor-in-possession in the above-captioned

                                                                          3 chapter 11 case (the “Debtor”), hereby submits this objection (the “Objection”) to Claim

                                                                          4 No. 14 filed by Barry Beitler (“Beitler”). In support of the Objection, the Debtor relies on

                                                                          5 the following Memorandum of Points and Authorities and the Declaration of John Jean

                                                                          6 Bral filed concurrently herewith (the “Bral Declaration”).

                                                                          7             On June 16, 2017, Beitler filed a proof of claim (“Claim No. 14”) as an unsecured

                                                                          8 claim in an undetermined amount based on “Capital contributions and other obligations of

                                                                          9 Debtor with respect to single purpose limited liability companies.” A true and complete

                                                                         10 copy of Claim No. 14 is attached hereto as Exhibit “1” and incorporated herein by this

                                                                         11 reference.1
Lobel Weiland Golden Friedman LLP




                                                                         12             Beitler, along with the Debtor, is a 47.5% member of Westcliff Investors, LLC
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 (“Westcliff”) and a 40.375% (Capital) and 42.30% (Profit and Loss) member of Mission

                                                                         14 Medical Investors, LLC (“Mission”),2 two California limited liability companies (together, the
                                    Tel 714-966-1000




                                                                         15 “LLCs”). Beitler and the Debtor were co-managers of the LLCs and were jointly

                                                                         16 responsible for managing the affairs of these entities during their tenure as co-managers,

                                                                         17 including the retention and maintenance of their books and records. True and correct

                                                                         18 copies of the operating agreements for these entities (the “OPAs”) are attached to the Bral

                                                                         19 Declaration as Exhibits “1” and “3.”

                                                                         20             In Claim No. 14, Beitler alleges that the OPAs fail to accurately reflect his

                                                                         21 ownership interests, fail to give him credit for the contributions he made to the LLCs, and

                                                                         22
                                                                                  1
                                                                                      As set forth in Claim No. 14, the allegations in the Claim have also been raised in connection with a
                                                                         23 non-dischargeability action brought by Beitler against the Debtor (Adv. No. 8:17-ap-01092). The Debtor has
                                                                              sought to have the issues regarding non-dischargeability separated from the issues of liability. To the extent
                                                                         24 that liability on account of this Claim is considered, such determination is proper in connection with these
                                                                              claim objection proceedings.
                                                                         25
                                                                                  2
                                                                                      As to Westcliff, Claim No. 14 filed by Beitler substantially mirrors the allegations in Claim No. 16 filed
                                                                         26 by Beitler’s sister, Betsy Boyd (the holder of a 5% membership interest in Westcliff). Concurrently herewith,
                                                                              the Debtor has filed an objection to Claim No. 16 filed by Boyd. The Debtor incorporates such objection to
                                                                         27 Claim No. 16 in this objection, to the extent relevant, as though fully set forth herein.

                                                                         28
                                                                              1136155.1                                                 3                                            OBJECTION
                                                                         Case 8:17-bk-10706-SC              Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44                      Desc
                                                                                                             Main Document    Page 8 of 90


                                                                          1 that funds have been diverted from the LLCs to his detriment. According to the

                                                                          2 allegations set forth in the attachment to Claim No. 14, the Debtor is responsible for these

                                                                          3 purported drafting errors and alleged diversion of funds.

                                                                          4             As discussed herein, Beitler’s Claim No. 14 fails for numerous reasons. First, the

                                                                          5 Claim is barred by the statute of limitations. Second, the allegations made in the Claim

                                                                          6 are barred by the parol evidence rule. Third, the Claim has been waived. Fourth, Beitler

                                                                          7 is estopped from making the Claim. Lastly, to the extent that the Claim is not disallowed

                                                                          8 in its entirety based on the foregoing reasons, and the merits of such Claim were to be

                                                                          9 considered by this Court, the Debtor denies the allegations underlying Claim No. 14.

                                                                         10             To the extent that Claim No. 14 is not disallowed in its entirety for the reasons set

                                                                         11 forth herein, and the merits of such Claim were to be considered, the Debtor believes that
Lobel Weiland Golden Friedman LLP




                                                                         12 he would be successful on the issue of liability on the merits by way of the proceeding on
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 this Objection.3 Claim No. 14 is filed in an undermined amount, subject to proof by Beitler,

                                                                         14 and is based solely on Beitler’s unsubstantiated assertions set forth in Claim No. 14
                                    Tel 714-966-1000




                                                                         15 (which itself attaches only the OPAs as support). The Claim does not take into

                                                                         16 consideration any of the Debtor’s defenses to the asserted liability which, if the merits are

                                                                         17 to be considered, must be considered in connection with the allowability of any such

                                                                         18 Claim. As further discussed herein, and in the Bral Declaration filed concurrently

                                                                         19 herewith, the allegations underlying Claim No. 14 are false.

                                                                         20 II.         STATEMENT OF FACTS

                                                                         21             A.       Jurisdiction and Venue

                                                                         22             This Court has jurisdiction to consider this Objection under 28 U.S.C. §§ 157 and

                                                                         23 1334. This is a core proceeding under 28 U.S.C. § 157(b)(2). The Debtor consents to the

                                                                         24 entry of a final order by the Court in connection with this Objection to the extent it is later

                                                                         25 determined that the Court, absent consent of the parties, cannot enter final orders or

                                                                         26
                                                                                  3
                                                                                      By filing Claim No. 14, Beitler has subjected himself to this Court’s jurisdiction to determine the amount
                                                                         27 and allowability of his asserted claim against the Debtor.

                                                                         28
                                                                              1136155.1                                                4                                          OBJECTION
                                                                         Case 8:17-bk-10706-SC        Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44          Desc
                                                                                                       Main Document    Page 9 of 90


                                                                          1 judgments consistent with Article III of the United States Constitution. Venue of this case

                                                                          2 and this Objection in this district is proper under 28 U.S.C. §§ 1408 and 1409.

                                                                          3           B.     Relief Requested
                                                                          4           By this Objection, the Debtor seeks entry of an order pursuant to section 502(b) of

                                                                          5 the Bankruptcy Code and Bankruptcy Rule 3007 (i) disallowing Claim No. 14 in its

                                                                          6 entirety; or, alternatively, (ii) determining the amount of such unsecured claim on the

                                                                          7 merits subject to proof in these proceedings; and (iii) for such other and further relief as

                                                                          8 may be just and proper under the circumstances of this case.

                                                                          9           C.     The Debtor and the Chapter 11 Filing
                                                                         10           The Debtor commenced this case by filing a voluntary petition under chapter 11 of

                                                                         11 title 11 of the United States Code on February 24, 2017 (the “Petition Date”). The Debtor
Lobel Weiland Golden Friedman LLP




                                                                         12 continues to manage his financial affairs and operate his bankruptcy estate as a debtor-in-
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code. No request for

                                                                         14 the appointment of a trustee or examiner has been made in this case. No official
                                    Tel 714-966-1000




                                                                         15 committee of unsecured creditors has been appointed in this case.

                                                                         16           D.     The Bar Date and the Claim
                                                                         17           This Court set a deadline of June 16, 2017 as the bar date for filing claims (the

                                                                         18 “Claims Bar Date”). On April 21, 2017, the Debtor served all known creditors and parties-

                                                                         19 in-interest with notice of the Claims Bar Date (the “Bar Date Notice”) [Docket No. 47].

                                                                         20 Pursuant to the Bar Date Notice, each creditor, subject to certain limited exceptions,

                                                                         21 holding a claim against the Debtor was required to file a proof of claim on or before the

                                                                         22 Claims Bar Date. On June 16, 2017, Beitler filed Claim No. 14 as an unsecured claim in

                                                                         23 an undetermined amount.

                                                                         24           E.     Summary of Material Facts
                                                                         25                  1.     General Background
                                                                         26           The Debtor and Beitler, a sophisticated investor, formed Westcliff and Mission in

                                                                         27 2003. Westcliff’s OPA (the “Westcliff OPA”) (Exhibit “1” to the Bral Declaration) is dated

                                                                         28 February 20, 2003 and Mission’s OPA (the “Mission OPA”) (Exhibit “3” to the Bral
                                                                              1136155.1                                     5                                    OBJECTION
                                                                         Case 8:17-bk-10706-SC        Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44          Desc
                                                                                                       Main Document    Page 10 of 90


                                                                          1 Declaration) is dated June 10, 2004. Both agreements were signed by Beitler and the

                                                                          2 Debtor.

                                                                          3           The OPAs vest all managerial control in Beitler and the Debtor, as co-managers,

                                                                          4 and designate the two men as the OPAs’ tax matters partners.

                                                                          5           After the LLCs were formed, Beitler set up the “quickbooks” based accounting

                                                                          6 system that is still used by the LLCs today, and Beitler’s personal accountant, Robert

                                                                          7 Sargent, prepared the LLCs’ tax returns and investor K-1s for approximately ten years. At

                                                                          8 no point in time during this period or thereafter did Beitler contend that the membership

                                                                          9 percentage listed in the LLCs’ tax returns and in his individual K-1 (prepared by his own

                                                                         10 accountant) was inaccurate. Moreover, unless Beitler has been operating as a tax

                                                                         11 scofflaw for the past decade, he has filed at least ten personal tax returns wherein he
Lobel Weiland Golden Friedman LLP




                                                                         12 attested to the accuracy of the percentage he is now contesting under the penalty of
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 perjury.

                                                                         14           At some point in 2013, Beitler launched a plan to take the Debtor’s interest in the
                                    Tel 714-966-1000




                                                                         15 LLCs for himself, without cause and without compensation. In furtherance of this plan,

                                                                         16 Beitler initiated a blizzard of litigation against the Debtor, knowing that the Debtor would

                                                                         17 ultimately face a choice: Consent to this unlawful taking, or be driven into insolvency by

                                                                         18 legal fees and costs. The latter eventuality has now come to fruition. Beitler’s Claim

                                                                         19 before the Court is but a continuance of Beitler’s malign strategy.

                                                                         20                 2.     Beitler’s Claims Related to Mission
                                                                         21           Beitler’s Mission-related claims asserted by way of Claim No. 14 can be placed into

                                                                         22 three categories.

                                                                         23           The first category of claims is premised upon the contention that the Mission OPA

                                                                         24 fails to accurately reflect the agreement of the parties (the “Contract Claims”), and these

                                                                         25 inaccuracies are attributable to the Debtor’s fraudulent conduct. The first of these alleged

                                                                         26 errors is the listing of Beitler’s Class A membership interest, which appears as follows in

                                                                         27 the Mission OPA:

                                                                         28
                                                                              1136155.1                                     6                                   OBJECTION
                                                                         Case 8:17-bk-10706-SC        Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44           Desc
                                                                                                       Main Document    Page 11 of 90


                                                                          1        Member                   Address                   Capital              Capital
                                                                                                                                    Percentage           Contributed
                                                                          2 Barry Beitler and 825 South Barrington               61.40%                    $1,950,000.00
                                                                          3 John Bral Split     Ave.
                                                                            50/50               Los Angeles, CA 90049
                                                                          4
                                                                            According to Beitler, this entry is in error. In this regard, Claim No. 14 sets forth as
                                                                          5 follows:

                                                                          6           Beitler is informed and believes that Bral, in documenting Beitler’s and Bral’s
                                                                          7           percentage interest in Mission, intentionally aggregated their membership
                                                                                      interest, and did not segregate and allocate between Beitler and Bral their
                                                                          8           respective Capital Membership interests, in order to conceal Bral’s failure to
                                                                                      make certain capital contributions that would adversely adjust his percentage
                                                                          9           interest in Capital Membership relative to Beitler, and thereby conceal his
                                                                                      failure to contribute the necessary capital to preserve his percentage interest
                                                                         10           in the Capital Membership of Mission.
                                                                         11
Lobel Weiland Golden Friedman LLP




                                                                              (Claim No. 14, Ex. 1 hereto, p. 5).
                                                                         12
                                                      Fax 714-966-1002




                                                                                      The second category contains the member benefit claims (the “Member Benefit
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13
                                                                              Claims”). The claims in this category are premised upon the contention that Mission, or
                                                                         14
                                                                              more specifically, the Debtor as Mission’s co-manager, failed to properly account for the
                                    Tel 714-966-1000




                                                                         15
                                                                              capital contributions that Beitler made to this LLC. This failure, according to Beitler,
                                                                         16
                                                                              deprived him of the distribution and voting rights that he should have received based upon
                                                                         17
                                                                              his greater level of contributions.
                                                                         18
                                                                                      The third category of claims are the breach of contract claims (the “Breach Claims”)
                                                                         19
                                                                              wherein Beitler alleges that the Debtor diverted money from the LLCs to entities under his
                                                                         20
                                                                              control, such as Bral Realty Advisors, Inc. and Venture RE Group. It is not clear from the
                                                                         21
                                                                              Claim whether the funds at issue were corporate funds, in which case the claim would be
                                                                         22
                                                                              held by Mission, or whether the allegation is that the Debtor simply failed to give Beitler
                                                                         23
                                                                              his alleged “share” of the payments.
                                                                         24
                                                                                            3.     Beitler’s Claims Related to Westcliff
                                                                         25
                                                                                      The allegations made in the Claim relating to Westcliff fall into the same categories
                                                                         26
                                                                              referenced above in connection with Mission. In the Westcliff-centric Contract Claims,
                                                                         27
                                                                              Beitler alleges that Exhibit A to the Westcliff OPA is incomplete. Although it lists each
                                                                         28
                                                                              1136155.1                                      7                                    OBJECTION
                                                                         Case 8:17-bk-10706-SC        Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44            Desc
                                                                                                       Main Document    Page 12 of 90


                                                                          1 member’s ownership percentage, it does not list the member’s capital contribution. This

                                                                          2 omission, accordingly to Beitler, is somehow the Debtor’s fault.

                                                                          3           The Westcliff-centric Member Benefit Claims are the same as those alleged with

                                                                          4 respect to Mission – in sum, that Bral failed to properly account for the greater capital

                                                                          5 contributions that Beitler purportedly made to Westcliff and, as result, Beitler was denied

                                                                          6 his proper share of distributions and greater voting rights.

                                                                          7           The Breach Claims relating to Westcliff are the same as those alleged for Mission.

                                                                          8           As the following analysis establishes, Claim No. 14 should be disallowed in its

                                                                          9 entirety.

                                                                         10 III.      ANALYSIS
                                                                         11           A.     The Standard for Allowance of Claims
Lobel Weiland Golden Friedman LLP




                                                                         12           Pursuant to Federal Rule of Bankruptcy Procedure 3001(f) and section 502(a), a
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 timely filed and properly documented proof of claim is deemed prima facie valid.

                                                                         14 Bankruptcy Code § 502(b)(1) provides that a claim will not be allowed to the extent that
                                    Tel 714-966-1000




                                                                         15 the claim is for “an unenforceable debt against a debtor and property of the debtor, under

                                                                         16 any agreement or applicable law for a reason other than because such claim is contingent

                                                                         17 or unmatured . . .”

                                                                         18           “[T]he burden of initially going forward with the evidence as to the validity and the

                                                                         19 amount of the claim is that of the objector to that claim. 3 L. King, COLLIER ON

                                                                         20 BANKRUPTCY § 502.02, at 502-22 (15th ed. 1991). Once “the objector produces sufficient

                                                                         21 evidence to negate one or more of the sworn facts in the proof of claim, the burden reverts

                                                                         22 to the claimant to prove the validity of the claim by a preponderance of the evidence.” In

                                                                         23 re Consol. Pioneer, 178 B.R. 222, 226 (9th Cir. BAP 1995) (quoting In re Allegheny Int’l,

                                                                         24 Inc., 954 F.2d 167, 173-74 (3d Cir.1992)). The ultimate burden of persuasion remains at

                                                                         25 all times upon the claimant. Lundell v. Anchor Const. Specialists, Inc., 223 F.3d 1035,

                                                                         26 1039 (9th Cir. 2000); In re Holm, 931 F.2d 620, 623 (9th Cir. 1991); In re Gray, 522 B.R.

                                                                         27 619, 625 (Bankr. D. Idaho 2014) (“If the objector produces evidence sufficient to negate

                                                                         28 the validity of the claim, the ultimate burden of persuasion remains on the claimant to
                                                                              1136155.1                                      8                                    OBJECTION
                                                                         Case 8:17-bk-10706-SC       Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44           Desc
                                                                                                      Main Document    Page 13 of 90


                                                                          1 demonstrate by preponderance of the evidence that the claim deserves to share in the

                                                                          2 distribution of the debtor's assets.”); Spencer v. Pugh (In re Pugh), 157 B.R. 898, 901 (9th

                                                                          3 Cir. BAP 1993); In re Parrott Broadcasting Ltd. P’ship, 492 B.R. 35, 38 (Bankr. D. Idaho

                                                                          4 2013); In re Blixeth, 489 B.R. 154 (Bankr. D. Mo. 2013) (once objecting party succeeds in

                                                                          5 overcoming prima facie effect of procedurally proper proof of claim, burden shifts to

                                                                          6 claimant to prove validity of its claim, and claimant must satisfy that burden by

                                                                          7 preponderance of evidence). See also Pepper v. Litton, 308 U.S. 295, 304, 60 S.Ct. 244

                                                                          8 (1939) (stating that the bankruptcy court has the power to shift the circumstances

                                                                          9 surrounding any claim to see that injustice or unfairness is not done in administering the

                                                                         10 bankruptcy estate).

                                                                         11           In this case, the Claim at issue is barred and any presumption of validity has been
Lobel Weiland Golden Friedman LLP




                                                                         12 overcome by the evidence and legal authorities cited herein. Accordingly, the Debtor
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 seeks entry of an Order granting the Objection.

                                                                         14           B.    The Claim is Barred by the Statute of Limitations, the Parol Evidence
                                    Tel 714-966-1000




                                                                         15                 Rule and the Doctrines of Waiver and Estoppel

                                                                         16           The Mission OPA was executed in 2004 and the Westcliff OPA was executed in

                                                                         17 2003. Beitler’s attempt to attack the content of these writings via the Contract Claims is

                                                                         18 barred by the statute of limitations. See Lennar Mare Island, LLC v. Steadfast Ins. Co.,

                                                                         19 139 F. Supp. 3d 1141, 1165 (E.D. Cal. 2015) (“The statute of limitations for a reformation

                                                                         20 claim is three years. Cal. Civ. Proc. Code § 338(d)”); N. Star Reins. Corp. v. Super. Ct., 10

                                                                         21 Cal. App. 4th 1815, 1818, 13 Cal. Rptr. 2d 775 (1992); Saterbak v. Nat’l Default Servicing

                                                                         22 Corp., 2016 WL 4430922, at 8 (S.D. Cal. Aug. 22, 2016) (Four-year statute of limitations

                                                                         23 in Section 343 of the California Code of Civil Procedure requires applies to actions to set

                                                                         24 aside or avoid a contract); Zakaessian v. Zakaessian, 70 Cal. App. 2d 721, 725 (1945).

                                                                         25           To the extent that Beitler contends that he should be accorded relief under the

                                                                         26 “date of discovery” exception to these statutes, this argument fails. Beitler signed both of

                                                                         27 the OPAs, his accountant prepared the corporate tax returns for almost ten years, he has

                                                                         28 received annual K-1 forms listing his membership interest for over ten years, and he
                                                                              1136155.1                                     9                                   OBJECTION
                                                                         Case 8:17-bk-10706-SC        Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44            Desc
                                                                                                       Main Document    Page 14 of 90


                                                                          1 presumably filed those K-1s with his personal return and thereby attested to their

                                                                          2 accuracy under the penalty of perjury. In sum, Beitler has known exactly what was

                                                                          3 provided for in both of the OPAs for more than ten years. He cannot seek to change a

                                                                          4 word in these documents at this late date. Such action is barred by the statute of

                                                                          5 limitations.

                                                                          6           Beitler’s assertion that a series of early drafts of the OPAs (so-called “Alternative

                                                                          7 OPAs” in the Claim) may contradict the content of the later executed OPAs is irrelevant

                                                                          8 and precluded by California’s parol evidence rule. Cal. Code. Civ. Proc. § 1856(a)

                                                                          9 (“Terms set forth in a writing intended by the parties as a final expression of their

                                                                         10 agreement with respect to the terms included therein may not be contradicted by evidence

                                                                         11 of a prior agreement or of a contemporaneous oral agreement.”). “Thus, if there has been
Lobel Weiland Golden Friedman LLP




                                                                         12 a legally effective act ... the exclusionary aspect of the parol evidence rule comes into
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 operation where the parties have adopted a writing or writings as a final and complete

                                                                         14 expression of their understanding.” 2 Witkin, Cal. Evidence (5th Ed. 2012), Documentary
                                    Tel 714-966-1000




                                                                         15 Evidence, § 66, p. 207; Burch v. Premier Homes, LLC, 199 Cal. App.4th 730, 742, 131

                                                                         16 Cal. Rptr. 3d 855 (2011).

                                                                         17           Beitler’s Member Benefit Claims are also barred by the statutes of limitations

                                                                         18 discussed above, at least as to contributions that were made and not accounted for before

                                                                         19 2013. Likewise, the date of discovery rule is of no assistance to Beitler for the reasons

                                                                         20 stated above. If, as Beitler alleges, he made a capital contribution and did not see an

                                                                         21 adjustment in his K-1 membership percentage at the end of the year, then he was bound

                                                                         22 to take action. His failure to do so within the statute of limitations period is fatal to the

                                                                         23 Claim.

                                                                         24           Beitler has also waived the Contract Claims and the Member Benefit Claims. As

                                                                         25 indicated in the Bral Declaration, Beitler set up the LLCs’ accounting system and his

                                                                         26 personal accountant prepared the LLCs’ tax returns for almost ten years. In each of these

                                                                         27 years, the LLCs filed tax returns, and K-1s were issued to their members reflecting the

                                                                         28 membership percentages that Beitler is now belatedly contending are in error. Beitler
                                                                              1136155.1                                      10                                   OBJECTION
                                                                         Case 8:17-bk-10706-SC       Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44          Desc
                                                                                                      Main Document    Page 15 of 90


                                                                          1 never objected to these filings and in fact received and filed his own K-1 each year without

                                                                          2 objection. This course of conduct effectuated a knowing waiver of his right to contest the

                                                                          3 information listed in these returns and consequently in the OPAs. See generally Kay v.

                                                                          4 Kay, 188 Cal. App. 2d 214, 218, 10 Cal. Rptr. 196, 198 (1961); Outboard Marine Corp. v.

                                                                          5 Super. Ct., 52 Cal. App. 3d 30, 41, 124 Cal. Rptr. 852 (1975) (“Waiver is the voluntary

                                                                          6 relinquishment of a known right.”).

                                                                          7           Beitler’s Member Benefit Claims also ignore the proverbial “elephant in the room” –

                                                                          8 Beitler has been a co-equal manager of the LLCs along with the Debtor since the

                                                                          9 formation of the LLCs. If the Form 1065s and K-1s filed by the LLCs each year for over

                                                                         10 ten years were in error, a conclusion that is mandated if one accepts Beitler’s Member

                                                                         11 Benefit Claims, then Beitler is attempting to breach a promise that he made to the other
Lobel Weiland Golden Friedman LLP




                                                                         12 members. He promised, through those tax filings—filings that he had co-equal
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 responsibility for—that the facts therein were true and hence they could rely upon the K-1s

                                                                         14 when they filed their own returns. Beitler cannot now contend that these promises were
                                    Tel 714-966-1000




                                                                         15 false. See generally Youngman v. Nevada Irrigation, 70 Cal. 2d 240, 249, 74 Cal. Rptr.

                                                                         16 398, 449 P.2d 462 (1969); Khan v. CitiMortgage, Inc., 975 F. Supp. 2d 1127, 1137–38

                                                                         17 (E.D. Cal. 2013) (“Promissory estoppel elements are “(1) a promise clear and

                                                                         18 unambiguous in its terms; (2) reliance by the party to whom the promise is made; (3) his

                                                                         19 reliance must be both reasonable and foreseeable; and (4) the party asserting the

                                                                         20 estoppel must be injured by his reliance.”).

                                                                         21           In addition, Beitler’s Breach of Contract claims are not assertable by him. To the

                                                                         22 extent that the allegedly diverted funds were the funds of the LLCs, claims as to such

                                                                         23 diverted funds (to the extent such claims existed), would belong to the LLCs, not to

                                                                         24 Beitler. See Vinci v. Waste Management, Inc., 36 Cal.App.4th 1811, 1815 (1995)

                                                                         25 (Remedy for corporate claim lies with the corporation, not the shareholder). To the extent

                                                                         26 Beitler is contending that the Debtor deprived him of his share of funds that were properly

                                                                         27 payable to him, where is the contract? It is not attached to the Claim. To the extent that

                                                                         28 the contract is oral, Beitler must prove its existence and terms, and prove that funds were
                                                                              1136155.1                                    11                                   OBJECTION
                                                                         Case 8:17-bk-10706-SC        Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44            Desc
                                                                                                       Main Document    Page 16 of 90


                                                                          1 taken in violation thereof. Moreover, if this alleged diversion occurred more than two

                                                                          2 years ago, it would be barred. Cal. Code. Civ. Proc. § 339.

                                                                          3           For all of these reasons, Claim No. 14 is properly disallowed in its entirety.

                                                                          4           C.    If Not Disallowed, the Claim Should Be Determined on its Merits and
                                                                          5                 Beitler’s Allegations are False

                                                                          6           Claim No. 14 is based solely on Beitler’s allegations, without any consideration of

                                                                          7 the Debtor’s defenses thereto. To the extent not disallowed for the reasons set forth

                                                                          8 hereinabove, Claim No. 14 should be determined by this Court in accordance with proof.

                                                                          9           As set forth in the Bral Declaration filed concurrently herewith, and as discussed

                                                                         10 herein, the allegations that form the basis of Claim No. 14 are false.

                                                                         11           In this regard, in the case of Mission, Beitler and the Debtor each own a 40.375%
Lobel Weiland Golden Friedman LLP




                                                                         12 (capital) and 42.30% (profit and loss) interest in the entity. In the case of Westcliff, Beitler
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 and the Debtor own a 47.5% interest in the entity and Boyd, Beitler’s sister, owns a 5%

                                                                         14 interest. The OPAs accurately reflect the ownership interests of the members.
                                    Tel 714-966-1000




                                                                         15           The LCCs were co-managed by Beitler and the Debtor and Beitler and the Debtor

                                                                         16 were the LLCs’ tax partners. As co-manager, Beitler was jointly responsible for managing

                                                                         17 the affairs of the LLCs, including the retention and maintenance of their books and

                                                                         18 records. Indeed, Beitler was initially responsible for setting up the accounting systems of

                                                                         19 the LLCs which are still in use. Beitler’s personal accountant, Robert Sargent, prepared

                                                                         20 the LLCs’ tax returns for approximately ten years, including the K-1 forms that were issued

                                                                         21 each year to the members which accurately reflected the membership interests and

                                                                         22 capital accounts. At no time did either Beitler (or Boyd) contact the Debtor to advise him

                                                                         23 that they considered the tax filings (prepared by Beitler’s accountant) to be in error.

                                                                         24           The vague allegations made by Beitler (and Boyd) in their Claims regarding the

                                                                         25 Debtor’s alleged failure to properly account for the membership interests or capital

                                                                         26 contributions and are false. Notably, Boyd never even made a contribution for her interest

                                                                         27 in Westcliff.

                                                                         28
                                                                              1136155.1                                      12                                   OBJECTION
                                                                         Case 8:17-bk-10706-SC            Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44                  Desc
                                                                                                           Main Document    Page 17 of 90


                                                                          1             Moreover, there is no support for the vague allegations that the Debtor diverted

                                                                          2 funds from the LLCs (or from the other entitles defined in the Bral Declaration as the

                                                                          3 “SPEs”).4 To the extent that such allegations relate to management fees and

                                                                          4 commissions paid to Venture RE Group and/or Bral Realty Advisors, Inc. (defined in the

                                                                          5 Bral Declaration as “Service Payments”), such issues are discussed in detail in the Bral

                                                                          6 Declaration and the Debtor’s concurrently filed objection to Claims No. 9 and 11, filed by

                                                                          7 Beitler and Beitler & Associates, Inc., dba Beitler Commercial Realty Services (“BCRS”).

                                                                          8 The Debtor’s position with respect to the propriety of such Service Payments set forth in

                                                                          9 such objections to Claims No. 9 and 11 are incorporated as though fully set forth herein.

                                                                         10             It bears repeating that the SPEs were all formed prior to 2007. Accordingly, the

                                                                         11 vague allegations by Beitler (and Boyd) encompass a history of more than ten years.
Lobel Weiland Golden Friedman LLP




                                                                         12             Since Beitler (and Boyd) have failed to specify what contributions, ownership
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 interests and payments over the past decade were allegedly improper or unaccounted for,

                                                                         14 the Debtor cannot specifically address these allegations at this juncture. However, as set
                                    Tel 714-966-1000




                                                                         15 forth in the Bral Declaration, to the best of the Debtor’s knowledge, all capital contributions

                                                                         16 to the SPEs were in fact properly accounted for and that the ownership interests specified

                                                                         17 annually in the K-1 Forms that were sent to Beitler, and necessarily approved by Beitler as

                                                                         18 a co-manager of all of the SPEs, were accurate, and the Service Payments were in fact

                                                                         19 proper and authorized, and Beitler was always aware that these payments were being

                                                                         20 made.

                                                                         21             If and when Beitler (or Boyd) specify what contributions they allege were not

                                                                         22 accounted for, what interest percentages are in error, or what payments were improper,

                                                                         23 the Debtor will review the applicable books and records and address and rebut these

                                                                         24 contentions in more detail. The Debtor has every confidence that these records will rebut

                                                                         25 these allegations.

                                                                         26
                                                                                  4
                                                                                      The SPEs are Westcliff, Mission, Ocean View Medical Investors, LLC, Harbor Medical Investors, LLC,
                                                                         27 Javaher Investors, LLC and Eyestreet Medical Investors, LLC.

                                                                         28
                                                                              1136155.1                                            13                                       OBJECTION
                                                                         Case 8:17-bk-10706-SC        Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44           Desc
                                                                                                       Main Document    Page 18 of 90


                                                                          1 IV.       RESERVATION OF RIGHTS
                                                                          2           This Objection is limited to the grounds stated herein. Accordingly, it is without

                                                                          3 prejudice to the right of the Debtor to object to Claim No. 14 on any other ground

                                                                          4 whatsoever, and the Debtor expressly reserves all further substantive and/or procedural

                                                                          5 objections he may have.

                                                                          6 V.        CONCLUSION
                                                                          7           The Debtor objects to Claim No. 14 for the reasons stated herein, and the Debtor

                                                                          8 moves this Court for an order (i) disallowing Claim No. 14 in its entirety; or alternatively,

                                                                          9 (ii) determining the amount of such unsecured claim on its merits subject to proof in these

                                                                         10 proceedings; and (iii) for such other and further relief as may be just and proper under the

                                                                         11 circumstances of this case.
Lobel Weiland Golden Friedman LLP




                                                                         12                                              Respectfully submitted,
                                                      Fax 714-966-1002
                                      650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13 Dated: October 13, 2017                      LOBEL WEILAND GOLDEN FRIEDMAN LLP

                                                                         14
                                                                                                                         By: /s/ Beth E. Gaschen
                                    Tel 714-966-1000




                                                                         15
                                                                                                                             WILLIAM N. LOBEL
                                                                         16                                                  ALAN J. FRIEDMAN
                                                                                                                             BETH E. GASCHEN
                                                                         17                                                  Attorneys for Debtor and
                                                                                                                             Debtor-in-Possession
                                                                         18

                                                                         19

                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                              1136155.1                                     14                                   OBJECTION
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 19 of 90




                              EXHIBIT “1”
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 20 of 90




                                                                       EXHIBIT "1"
                                                                       Page 15
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 21 of 90




                                                                       EXHIBIT "1"
                                                                       Page 16
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 22 of 90




                                                                       EXHIBIT "1"
                                                                       Page 17
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 23 of 90




                                                                       EXHIBIT "1"
                                                                       Page 18
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 24 of 90




                                                                       EXHIBIT "1"
                                                                       Page 19
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 25 of 90




                                                                       EXHIBIT "1"
                                                                       Page 20
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 26 of 90




                                                                       EXHIBIT "1"
                                                                       Page 21
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 27 of 90




                                                                       EXHIBIT "1"
                                                                       Page 22
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 28 of 90




                                                                       EXHIBIT "1"
                                                                       Page 23
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 29 of 90




                                                                       EXHIBIT "1"
                                                                       Page 24
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 30 of 90




                                                                       EXHIBIT "1"
                                                                       Page 25
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 31 of 90




                                                                       EXHIBIT "1"
                                                                       Page 26
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 32 of 90




                                                                       EXHIBIT "1"
                                                                       Page 27
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 33 of 90




                                                                       EXHIBIT "1"
                                                                       Page 28
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 34 of 90




                                                                       EXHIBIT "1"
                                                                       Page 29
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 35 of 90




                                                                       EXHIBIT "1"
                                                                       Page 30
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 36 of 90




                                                                       EXHIBIT "1"
                                                                       Page 31
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 37 of 90




                                                                       EXHIBIT "1"
                                                                       Page 32
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 38 of 90




                                                                       EXHIBIT "1"
                                                                       Page 33
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 39 of 90




                                                                       EXHIBIT "1"
                                                                       Page 34
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 40 of 90




                                                                       EXHIBIT "1"
                                                                       Page 35
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 41 of 90




                                                                       EXHIBIT "1"
                                                                       Page 36
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 42 of 90




                                                                       EXHIBIT "1"
                                                                       Page 37
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 43 of 90




                                                                       EXHIBIT "1"
                                                                       Page 38
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 44 of 90




                                                                       EXHIBIT "1"
                                                                       Page 39
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 45 of 90




                                                                       EXHIBIT "1"
                                                                       Page 40
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 46 of 90




                                                                       EXHIBIT "1"
                                                                       Page 41
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 47 of 90




                                                                       EXHIBIT "1"
                                                                       Page 42
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 48 of 90




                                                                       EXHIBIT "1"
                                                                       Page 43
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 49 of 90




                                                                       EXHIBIT "1"
                                                                       Page 44
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 50 of 90




                                                                       EXHIBIT "1"
                                                                       Page 45
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 51 of 90




                                                                       EXHIBIT "1"
                                                                       Page 46
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 52 of 90




                                                                       EXHIBIT "1"
                                                                       Page 47
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 53 of 90




                                                                       EXHIBIT "1"
                                                                       Page 48
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 54 of 90




                                                                       EXHIBIT "1"
                                                                       Page 49
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 55 of 90




                                                                       EXHIBIT "1"
                                                                       Page 50
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 56 of 90




                                                                       EXHIBIT "1"
                                                                       Page 51
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 57 of 90




                                                                       EXHIBIT "1"
                                                                       Page 52
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 58 of 90




                                                                       EXHIBIT "1"
                                                                       Page 53
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 59 of 90




                                                                       EXHIBIT "1"
                                                                       Page 54
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 60 of 90




                                                                       EXHIBIT "1"
                                                                       Page 55
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 61 of 90




                                                                       EXHIBIT "1"
                                                                       Page 56
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 62 of 90




                                                                       EXHIBIT "1"
                                                                       Page 57
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 63 of 90




                                                                       EXHIBIT "1"
                                                                       Page 58
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 64 of 90




                                                                       EXHIBIT "1"
                                                                       Page 59
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 65 of 90




                                                                       EXHIBIT "1"
                                                                       Page 60
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 66 of 90




                                                                       EXHIBIT "1"
                                                                       Page 61
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 67 of 90




                                                                       EXHIBIT "1"
                                                                       Page 62
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 68 of 90




                                                                       EXHIBIT "1"
                                                                       Page 63
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 69 of 90




                                                                       EXHIBIT "1"
                                                                       Page 64
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 70 of 90




                                                                       EXHIBIT "1"
                                                                       Page 65
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 71 of 90




                                                                       EXHIBIT "1"
                                                                       Page 66
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 72 of 90




                                                                       EXHIBIT "1"
                                                                       Page 67
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 73 of 90




                                                                       EXHIBIT "1"
                                                                       Page 68
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 74 of 90




                                                                       EXHIBIT "1"
                                                                       Page 69
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 75 of 90




                                                                       EXHIBIT "1"
                                                                       Page 70
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 76 of 90




                                                                       EXHIBIT "1"
                                                                       Page 71
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 77 of 90




                                                                       EXHIBIT "1"
                                                                       Page 72
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 78 of 90




                                                                       EXHIBIT "1"
                                                                       Page 73
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 79 of 90




                                                                       EXHIBIT "1"
                                                                       Page 74
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 80 of 90




                                                                       EXHIBIT "1"
                                                                       Page 75
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 81 of 90




                                                                       EXHIBIT "1"
                                                                       Page 76
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 82 of 90




                                                                       EXHIBIT "1"
                                                                       Page 77
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 83 of 90




                                                                       EXHIBIT "1"
                                                                       Page 78
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 84 of 90




                                                                       EXHIBIT "1"
                                                                       Page 79
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 85 of 90




                                                                       EXHIBIT "1"
                                                                       Page 80
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 86 of 90




                                                                       EXHIBIT "1"
                                                                       Page 81
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 87 of 90




                                                                       EXHIBIT "1"
                                                                       Page 82
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 88 of 90




                                                                       EXHIBIT "1"
                                                                       Page 83
        Case 8:17-bk-10706-SC                     Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44                                      Desc
                                                   Main Document    Page 89 of 90



                                         PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 950, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: DEBTOR’S AMENDED OBJECTION TO PROOF OF CLAIM
FILED BY BARRY BEITLER [CLAIM NO. 14]; AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
13, 2017, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 13, 2017, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 13, 2017, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


SERVED VIA PERSONAL DELIVERY/ATTORNEY SERVICE
The Honorable Scott C. Clarkson
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5130/Courtesy Bin
Santa Ana, CA 92701-4593


                                                                                            Service information continued on attached page



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/13/2017                        Nancy Lockwood                                               /s/ Nancy Lockwood
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 8:17-bk-10706-SC   Doc 161 Filed 10/13/17 Entered 10/13/17 18:59:44   Desc
                         Main Document    Page 90 of 90
